DETAILED ACTION
This Office Action is responsive to application number 16/785,422 WASHING CONTAINER, filed on 2/7/2020. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR 2014-0005530).
Regarding claim 1 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); a hump (13a) positioned on the base portion; and a resilient plug (20; made of rubber; ¶ [0006, 0024]) positioned within a plug aperture (12) in the base portion (Fig. 2).
Regarding claim 2 Lee shows the container of claim 1, wherein the back portion has a height that is higher than other heights of the wall portion (as seen in Fig. 2).
Regarding claim 4 Lee shows the 
Regarding claim 5 Lee shows the container of claim 1, wherein the hump (13a) is asymmetrical (Fig. 2).
Regarding claim 6 Lee shows the container of claim 5, wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2).
Regarding claim 7 Lee shows the container of claim 6, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2).
Regarding claim 8 Lee shows the container of claim 6, wherein the convex side of the hump (left side of 13a in Fig. 2) faces away from the convex side of the back portion (Fig. 2).
Regarding claim 9 Lee shows the container of claim 1, wherein the hump divides the base portion into two open chamber portions (spaces left and right of 13a are the open chambers as shown in Fig. 2), a first open chamber portion positioned between the hump and the back portion (right side of 13a), and a second open chamber portion positioned between the hump and a side opposite of the back portion (left side of 13a; Fig. 2).
Regarding claim 10 Lee shows the container of claim 9, wherein the plug (20) is positioned in a plug aperture (12) in the second open chamber portion (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0005530) in view of Lopez (US 2003/0070219).
Regarding claim 3 Lee shows the container of claim 2, with a handle (15) but fails to show wherein the back portion includes the handle.  However, Lopez in a similar device shows a back portion (68) that includes a handle (58; capable of being used as a handle).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee, to include placing the handle on the back portion for the purpose of using another known location for the handle as shown by Lopez.
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2014-0005530) in view of Wanner (AU 542759 B3).
Regarding claim 11 Lee shows the container of claim 10, wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (39; Figs. 1 & 4; page 4, lines 30-32) that covers (as shown; Fig. 1; page 4, lines 1-20; page 5, lines 1-15) drain apertures (27; Figs. 1 & 4) in the second open chamber portion (14).  Therefore in order to improve the seal of the drain (Lee; paragraph (0013)), it would have been obvious to one of ordinary skill in the art to modify Lee's plug to incorporate Warmer's mushroom-shaped plug with a resilient top portion, because as Wanner discloses the 
Regarding claim 12 Lee as combined shows the container of claim 11, but Lee fails to show wherein the resilient top portion of the plug is adapted to flip up to allow fluid in the second open chamber portion to pass through the drain apertures, and to flip down to cover the drain apertures and prevent fluid from passing through the drain apertures.  However, Wanner discloses wherein the resilient top portion (39, Figs. 1,4; page 4, lines 30-32) of the plug (11) is adapted to flip up (flipped up position as shown; Fig. 3; page 5. lines 10-30) to allow fluid in the second open chamber portion to pass through the drain apertures (water is allowed through apertures 27 (drain apertures) in the sink 14 (second open chamber portion) when the dome shaped diaphragm 39 is in the flipped up position as shown in Fig. 3; page 5, lines 10-30). and to flip down (flipped down position as shown; Fig. 1; page 5, lines 10-30) to cover the drain apertures and prevent fluid from passing through the drain apertures (water is stopped from flowing through apertures 27 (drain apertures) in the sink 14 (second open chamber portion) when the dome shaped diaphragm 39 is in the flipped down position as shown in Fig. 1; page 5, lines 10-30). Therefore, in order to improve the seal of the drain (Lee; paragraph [0013]), it would have been obvious to one of ordinary skill in the art to modify Lee's plug to incorporate Wanner's mushroom-shaped plug with a resilient top portion, because as Wanner discloses the mushroom-shaped plug with a resilient top portion prevent the plug from being lost (Wanner; page 2, lines 10-30).
Regarding claim 13
Regarding claim 14 Lee as combined shows the container of claim 12, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Lee's plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10). 
Regarding claim 15 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); an asymmetric hump (13a) positioned on the base portion; and a resilient plug (20; made of rubber; ¶ [0006, 0024]) that covers a plug aperture (12) in the base portion (Fig. 2).
 Lee shows wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-shaped (as shown; Fig. 1) with a resilient top portion (39; Figs. 1 & 4; page 4, lines 30-32) that covers (as shown; Fig. 1; page 4, lines 1-20; page 5, lines 1-15) drain apertures (27; Figs. 1 & 4) in the second open chamber portion (14).  Therefore in order to improve the seal of the drain (Lee; paragraph (0013)), it would have been obvious to one of ordinary skill in the art to 
Regarding claim 16
Regarding claim 17 Lee as combined shows the container of claim 15, but fails to show wherein the drain apertures are positioned circularly around the plug aperture.  However, Wanner discloses wherein the drain apertures (27; Fig. 4) are positioned circularly around (as shown; Figs. 1,4) the plug aperture (31), in order to improve the seal of the drain (Lee; ¶ [0013]), therefore it would have been obvious to one of ordinary skill in the art to modify Lee's plug aperture to incorporate Wanner's drain apertures positioned circularly around the plug aperture, because as Wanner discloses the drain apertures are positioned circularly around the plug aperture prevent the plug from being lost and improve sealing by providing a firm contact (Wanner; page 2, lines 10-30; page 5, lines 1-10).
Regarding claim 18 Lee shows a container (10; Fig. 1), comprising: a base portion (11, 13a, 16; Fig. 2); a wall portion (shown at 10; Fig. 2) positioned on the base portion and having a back portion (right wall portion near 13; Fig. 2); an asymmetric hump (13a) positioned on the base portion; wherein the hump divides the base portion into two open chamber portions (spaces left and right of 13a are the open chambers as shown in Fig. 2), a first open chamber portion positioned between the hump and the back portion (right side of 13a), and a second open chamber portion positioned between the hump and a side opposite of the back portion (left side of 13a; Fig. 2);
and a resilient plug (20; made of rubber; ¶ [0006, 0024]) positioned within a plug aperture (12) in the base portion (Fig. 2). Lee shows wherein the plug is mushroom-shaped (Fig. 2; zoomed in portion shows the mushroom shape of the plug) but fails to show the plug with a resilient top portion that covers drain apertures in the second open chamber portion.  However, Wanner shows wherein the plug (11; Fig. 1) is mushroom-
 Regarding claim 19 Lee as combined shows the container of claim 18, wherein the hump is concave on a first side (right side as shown in Fig. 2) and convex on a second side (left side as shown in Fig. 2).
Regarding claim 20 Lee as combined shows the container of claim 19, wherein the concave side of the hump (right side of 13a) faces a convex side of the back portion (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snow (US 2,281,629) shows a similar device but further shows the currently unclaimed features of convex and concave portions of the back.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/25/2021